DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/5/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2012/0290127, hereinafter Neef.
Regarding claim 1, Neef teaches a slide rack gripper apparatus (figure 3), comprising: a base (item 70); a finger mount (item 76) attached to the base (item 70) and configured to move along a first linear axis (axis P2); a first motor (item 78) attached to the base (item 70) and configured to drive the finger mount (item 76) along the first linear axis (paragraph [0052]); a plurality of gripper fingers (the horizontal portions of items 88 and 90) attached to the finger mount (item 76) and configured to move along a second linear axis (axis P3) and a third linear axis (axis P1), wherein each gripper finger comprises a slide rack engagement surface (the inner surfaces of items 88 and 90) and the slide rack engagement surface of a first gripper finger faces the slide rack engagement surface of a second gripper finger along the third linear axis (figures 3 and 6); and a second motor (item 84) attached to the finger mount (item 76) and configured to drive the plurality of gripper fingers along the second linear axis (paragraph [0053]), the second motor further configured to drive the first gripper finger and the second gripper finger in opposite directions along the third linear axis to grasp or release a slide rack (paragraph [0055]).
Regarding claim 8, Neef teaches wherein the first linear axis is orthogonal to the second linear axis and the third linear axis (figure 3).
Regarding claim 9, Neef teaches wherein the second linear axis is orthogonal to the first linear axis and the third linear axis (figure 3).
Regarding claim 10, Neef teaches wherein the third linear axis is orthogonal to the first linear axis and the second linear axis (figure 3).
Regarding claim 11, Neef teaches wherein each linear axis is orthogonal to the other two linear axes (figure 3).
Regarding claim 12, Neef teaches further comprising a slide retainer (the vertical portion of items 88 and 90) extending along the second linear axis (figure 3, there is a portion which extends in the second linear direction) and configured the secure one or more glass slides in a slide rack (intended use MPEP § 2114 (II)).
Regarding claim 13, Neef teaches further comprising a slide rack platform configured to support a slide rack (the surface of item 30 which the slide rack is placed) after removal of a slide rack from a slide rack carousel (intended use MPEP § 2114 (II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neef in view of United States Application Publication No. 2012/0286531, hereinafter Hajrovic.
Regarding claim 2, Neef teaches all limitations of claim 1; however, Neef fails to teach wherein the slide rack engagement surface of the first gripper finger comprises one or more finger protrusions configured to engage one or more slide rack protrusions extending from a first side of the slide rack.
Hajrovic teaches a slide rack gripper device which has gripping arms with protrusions on each of the arms (Hajrovic, figure 5 and paragraph [0029]) as it allows for a high level of safety during transport and makes it easier to transport the racks when they are introduced into the automated system (Hajrovic, paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added finger protrusions on each of the gripper fingers because it would allow for a high level of safety during transport and makes it easier to transport the racks when they are introduced into the automated system (Hajrovic, paragraph [0009]).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Neef and Hajrovic and the apparatus of modified Neef is capable of having the finger protrusions grasp one or more slide rack protrusions. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Neef (see MPEP §2114).
Regarding claim 4, modified Neef teaches wherein the slide rack engagement surface of the second gripper finger comprises one or more finger protrusions configured to engage one or more slide rack protrusions extending from a second of the slide rack (see supra).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Neef and Hajrovic and the apparatus of modified Neef is capable of having the finger protrusions grasp one or more slide rack protrusions. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Neef (see MPEP §2114).
Regarding claim 6, Neef teaches all limitations of claim 1; however, Neef fails to teach wherein each of the plurality of gripper fingers comprises one or more finger protrusions on its respective slide rack engagement surface.
Hajrovic teaches a slide rack gripper device which has gripping arms with protrusions on each of the arms (Hajrovic, figure 5 and paragraph [0029]) as it allows for a high level of safety during transport and makes it easier to transport the racks when they are introduced into the automated system (Hajrovic, paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added finger protrusions on each of the gripper fingers because it would allow for a high level of safety during transport and makes it easier to transport the racks when they are introduced into the automated system (Hajrovic, paragraph [0009]).
The limitations regarding that the one or more finger protrusions configured to engage one or more slide rack protrusions extending from a side of the slide rack are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Neef and Hajrovic and the apparatus of modified Neef is capable of having the finger protrusions grasp one or more slide rack protrusions. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Neef (see MPEP §2114).
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Neef and Hajrovic and the apparatus of modified Neef is capable of having the finger protrusions grasp the one or more slide rack protrusions extending from the side of the slide rack when the first slide rack is positioned at an angle in the carousel. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Neef (see MPEP §2114).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neef in view of United States Application Publication No. 2003/0114961, hereinafter Riff.
Regarding claim 14, Neef teaches all limitations of claim 1; however, Neef fails to teach one or more slide rack sensors secured to the finger mount.
Riff teaches a robotic device for loading laboratory instruments in which sensors are utilized for the detection of the object being secured between the jaws of the robot (Riff, paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a slide rack sensor secured to the finger mount because it would allow for the detection of the slide rack being secured between the fingers (Riff, paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796